DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 08/01/2022, is acknowledged.  Amendments to the specification have been entered.
Claims 1, 9-16 are pending in this action.  Claims 2-8 have been cancelled previously.  Claims 1, 11, 13 have been amended.  New claim 16 has been added.  No new matter was added.  Claims 1, 9-16 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn. Applicant's amendments necessitated new ground(s) of rejection or objection presented in this office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/JP2019/024874, filed June 24, 2019, which claims benefit of foreign priority to JP 2018-119467, filed June 25, 2018.  No English translations of the certified copies of both priority applications have been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 13, 16 are objected to because of the following informalities:  
Claims 13 and 16 comprise acronyms “JIS” and “PVA”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  
It is suggested that in claim 13 the limitation “measured by” should be corrected to “as measured by” for clarity.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As stated previously, claim 1 recites the limitation “polyvinyl alcohol based polymer” that is unclear.  In the present case, it is unclear what is understood by the term polyvinyl alcohol (PVA) based, i.e., how many vinyl alcohol monomers should be present in said PVA-based polymers – 1 mol%, 50 mol%, 80 mol%, etc.  Therefore, the metes and bounds of the claim are not reasonably clear.  Clarification is required.  
In response to applicant’s argument that one skilled in the art would understood that said limitation refers to “a polymer, which structural units are almost a vinyl ester unit and a vinyl alcohol units”, it is noted that neither the claim nor specification provide a clear definition of the term “PVA-based polymers”.  Specification does not teach a specific structure of said PVA-based polymer that should be used in the claimed coating.  Further, it is noted that one skilled in the art would have understood that properties of a multicomponent system (here, the coating) depend on compounds included, and, in the case of polymeric constituents, on their degree of polymerization, a type of backbone (i.e., liner, branched), composition of comonomers and/or amounts of substituted side chains.  As best understood, the applicant disclosed the use of (co)polymers comprising vinyl alcohol monomeric units.  To this point, it is noted that “[i]f a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶ 2.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).”  Clarification is required.  
Claim 1 recites the limitation “a fatty acid ester of a polyol ... has a hydrophilic-lipophilic balance (HLB) value of 4.0 or more as calculated according to the Atlas HLB system”.  As stated previously, it is well known in the art that the HLB value of a compound is merely a rough guide generally used to enable formulation of industrial, pharmaceutical and cosmetic emulsions.  For many important compounds (e.g., polyethoxylated surfactants), it has been reported that HLB values can differ by as much as about 8 HLB units, depending upon the empirical method chosen to determine the HLB value” (Wikipedia; US 2002/0012680, Para. 0029 cited previously), i.e., said characteristic depends on user’s choice.  In the present case, applicant defines the claimed compounds (i.e., fatty acid esters of polyol) by HLB estimates obtained by user’s choice.  Therefore, said claim is not sufficiently definite, because it refers to a variable.  MPEP 2173.05(b)(ll).  Clarification is required. 
Claims 9-16 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., US 2013/0189325 (cited in IDS; hereinafter referred to as Hayashi), in view of Matono et al., US 2020/0268671 (filing date 03/31/2016; hereinafter referred to as Matono).
Hayashi teaches coatings for oral solid pharmaceutical formulations, wherein said coatings can be used for improving stability of drugs in said formulations against oxygen and water vapor, and also teaches a method of applying said coatings to solid medicines (Abstract; Para. 0002, 0022, 0040).  To this point, Hayashi teaches that said coating formulations/compositions may include:
polyvinyl alcohol (PVA) and/or derivatives thereof, wherein PVA is obtained by saponification of polyvinyl acetate, and wherein the saponification degree of PVA is 70-97 mol%, and the average polymerization degree of PVA is 200-3,000 (Para. 0034, 0035; Examples as applied to claims 1, 16);
sorbitan fatty acid ester (e.g., sorbitan monolaurate C18H34O6), sucrose fatty acid ester, etc. having a HLB value of 4-10; (Para. 0015; 0046, 0047;  Examples as applied to claims 1, 9, 10);
talc (Para. 0005, 0068, 0078 as applied to claim 1) to improve the stability of solid formulations;
coloring agents, e.g., titanium oxide/pigment  (Para. 0051; 0068 as applied to claim 12).
Hayashi provides examples of preparing aqueous solutions comprising said coating compositions and applying said solutions to a solid formulation (Para. 0011-0022, 0067, 0068 as applied to claims 14, 15).  
Hayashi teaches that the coating compositions comprising bentonite/swelling clay allow decreasing the oxygen permeability coefficient and the water vapor permeability of the coating film compare to compositions comprising talc (Examples), and also teaches that said coating material becomes highly viscous, so that spraying thereof may become difficult (Para. 0045).  Hayashi does not teach a use of 50 mass% or less of talc (claim 1), and/or PVA polymers having viscosity as claimed in claim 13. 
Matono teaches coating layer composition provided on a surface of a tablet core by spaying and providing a high chemical stability of active agent even when stored under humid conditions (Title; Abstract; Para. 0011, 0013, 0044; 0101-0103), wherein said coating layer composition may include:  (i) PVA polymers, copolymers, derivatives (Para. 0009, 0030) fully or partially saponified and providing viscosity at 20 oC in a 4 wt% aqueous solution in a range of 2-40 mPa*s, more preferably in a range of 3-30 mPa*s. (Para. 0042);  (ii)  sorbitan fatty acid ester, e.g., sorbitan monolaurate C18H34O6 (Para. 0009, 0035-0037);  (iii) 0.1-50 wt% of talc (Para. 0043);  (iv)  coloring agents, titanium oxide/pigment (Para. 0043-0044).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try PVA (co)polymers with controlled viscosity in combination with sorbitan fatty acid ester, talc and other additives as taught by Matono preparing coating compositions as taught by Hayashi without swelling clay.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach would provide coating compositions providing high chemical stability of active ingredient that can be applied by spaying to a solid formulation comprising an active ingredient (e.g., uncoated tablets).  Pertinent prior art (see below) provides string support to the examiner’s position. 
With regard to the relative concentrations as instantly claimed (Claim 11), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0311203 – teaches  coating compositions for pharmaceutical formulations that may include PVA in combination with: 10-50% of opacifier and colorant/titanium dioxide; 5-30% of lubricant/talc; 0.5-5% of plasticizer; 0.1-3% of thickening agent/bentonite; 0-20% of filler agent. 
US 2011/0256189 (cited in IDS) - teaches coatings for solid pharmaceutical formulations, wherein said coatings formulations/compositions may include (i) PVA obtained by saponification of polyvinyl acetate, wherein the saponification degree of PVA is 70-97 mol%, and the average polymerization degree is 200-3,000;  (ii) sorbitan fatty acid ester (e.g., sorbitan monolaurate, sorbitan monopalmitate and sorbitan monooleate), sucrose fatty acid ester, and/or having a HLB value of 4-10;  (iii) talc;  (iv)  coloraing agent/titanium oxide/pigment; and wherein an aqueous solution of said coating compositions can be applied to a solid medical preparation.
US 2017/0354608 (cited in IDS) - teaches coating compositions that can be applied to a solid medicine, wherein said coating compositions allow improving a coating film strength, enhancing a storage stability of drugs, and comprise PVA, Tween or Span (i.e., fatty acid esters of polyols having 3 or more OH groups, e.g., Span 80, Tween 80, etc.; biophoretics.com/polysorbates-sorbitans), talc powder, coloring agent/titanium powder, pigments (Claim 1; Para. 0003; 0007, 0020, Examples 1, 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 9-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of copending Application No. 17/253,272. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application, since the referenced copending application and the instant application are claiming common subject matter, as follows:  A coating composition for oral solid preparations, the coating composition comprising a PVA-based polymer, a fatty acid ester of a polyol having 3 or more hydroxy groups, and talc.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed 08/01/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that Hayashi does not disclose an HLB of sugar alcohol derivative-type surfactants other than sorbitan fatty acid esters, it is noted that "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus."  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  MPEP2131.02.
In response to applicant’s argument that Hayashi discloses coating compositions comprising “a swelling clay”, and does not teach the talc as an additive, it is noted that Hayashi teaches that it known in the field that talc can be used in solid coating compositions to improve stability (Para. 0005).  Further, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.   In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the present case, 
All cited references are reasonably drawn to the same field of endeavor that is the coatings for oral solid pharmaceutical formulations.  
Hayashi and Matono teach solid coating compositions that may include compounds as instantly claimed, i.e., (i) PVA and/or derivatives thereof, obtained by saponification of polyvinyl acetate; (ii) sorbitan fatty acid ester (e.g., sorbitan monolaurate C18H34O6), sucrose fatty acid ester, etc. having a HLB value of 4-10; (iii) talc, coloring agent/titanium dioxide.
Hayashi also teaches that though coating compositions comprising bentonite/swelling clay (instead of talc) allow decreasing the oxygen permeability coefficient and the water vapor permeability of the coating film, said coating material becomes highly viscous, and spraying thereof may become difficult.  
Matono teaches the use of PVA polymers, copolymers, derivatives fully or partially saponified and providing viscosity at 20 oC in a 4 wt% aqueous solution in a range of 2-40 mPa*s, in combination with 0.1-50 wt% of talc, and other additives as instantly claimed in coating compositions that can be spayed over pharmaceutical formulations, and provide a high chemical stability of active agent even when stored under humid conditions.
Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use/try PVA (co)polymers with controlled viscosity in combination with sorbitan fatty acid ester, talc and other additives as taught by Matono preparing coating compositions as taught by Hayashi without swelling clay.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach would provide coating compositions providing high chemical stability of active ingredient that can be applied by spaying to a solid formulation comprising an active ingredient (e.g., uncoated tablets).
To this point, it should be noted that the Supreme Court decided (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)) that:
the obviousness analysis needs not seek out precise teachings directed to the subject matter of the challenged claim and can take into account the inferences and creative steps that one of ordinary skill in the art would employ.  
the obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  
it is error to look only the problem the patentee was trying to solve.   Any need or problem known in the field of endeavor at the time of invention and addressed by the prior art can provide a reason for combining the elements in the manner claimed.  
it is error to assume that one of ordinary skill in the art in attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.  Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases one of ordinary skill in the art will be able to fit the teachings of multiple patents together like pieces of a puzzle (one of ordinary skill in the art is not automaton).  
it is error to assume that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try”. 
Applicant is advised to clarify the compounds that should be included in claimed coating compositions and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615